Citation Nr: 0707127	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.   Entitlement to service connection for a respiratory 
disorder, as an undiagnosed illness due to active service in 
the Southwest Asia theatre of operations.

3.  Entitlement to service connection for sleep disturbance, 
as an undiagnosed illness due to active service in the 
Southwest Asia theatre of operations.

4.  Entitlement to service connection for a skin disorder, as 
an undiagnosed illness due to active service in the Southwest 
Asia theatre of operations.

5.  Entitlement to service connection for cardiovascular 
disease, as an undiagnosed illness due active service in the 
Southwest Asia theatre of operations.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 1962 
and from December 1990 to May 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2002 and July 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO).  

The case was previously before the Board in January 2004, 
when it was remanded for additional development.  
Unfortunately, the case is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

Another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

Additional evidence, including the veteran's service medical 
records, was associated with the claims folder after the 
issuance of the most recent supplemental statement of the 
case issued in July 2006.  Because the veteran has not waived 
RO consideration of this evidence, a remand is required.  See 
38 C.F.R. § 20.1304(c) (2006).

The veteran seeks entitlement to service connection for a 
skin disorder and cardiovascular disease.  In January 2004, 
this case was remanded for development, to include obtaining 
opinions concerning the etiology of the veteran's skin 
condition and heart disease.  VA examination was conducted in 
December 2005.  However, the veteran's complete service 
medical records were received subsequently and were not 
considered by the examiner.  An addendum to the December 2005 
VA examination report is, therefore, required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who conducted the December 2005 
VA examination.  If the examiner cannot 
be located, or it is determined that the 
veteran should undergo further 
examination, make arrangements for the 
veteran to be afforded an additional VA 
examination(s).  The claims folder, 
including the service medical records, 
must be sent to the examiner(s) for 
review.  The examination report(s) must 
reflect that the claims folder was 
reviewed.  The examiner(s) must provide a 
rationale for any opinion(s).

The examiner(s) should provide an opinion 
as to the diagnosis, date of onset, and 
etiology of all current cardiovascular 
and skin disorder(s) found to be present.

Skin

The examiner should provide an opinion as 
to whether there is a 50-percent or 
greater (as likely as not) probability 
that any current skin disorder (including 
a lipoma of the right thigh) had its 
onset during active service from July 
1959 to July 1962 or December 1990 to May 
1991, or is related to any in-service 
disease or injury.

If the examiner finds that the veteran's 
skin disorder did not have its onset as 
described above, he or she should 
indicate whether it pre-existed active 
service.  If so, did it undergo an 
increase in severity during any period of 
active service?  Was any such increase in 
severity due to the natural progression 
of the disease, or was it aggravated 
beyond its natural progression?  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service).

Cardiovascular

The examiner should provide an opinion as 
to whether there is a 50-percent or 
greater (as likely as not) probability 
that any current cardiovascular disorder 
had its onset during active service from 
July 1959 to July 1962 or December 1990 
to May 1991, or is related to any in-
service disease or injury.

If the examiner finds that the veteran's 
cardiovascular disorder did not have its 
onset as described above, he or she 
should indicate whether it pre-existed 
active service.  If so, did it undergo an 
increase in severity during any period of 
active service?  Was any such increase in 
severity due to the natural progression 
of the disease, or was it aggravated 
beyond its natural progression?  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service).

2.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information and evidence obtained since 
the issuance of the July 2006 
supplemental statement of the case 
(including, but not limited to, the 
veteran's service medical records).  If 
the decision remands adverse to the 
veteran, furnish him with a SSOC and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




